Name: Commission Regulation (EC) No 1451/1999 of 1 July 1999 amending Regulation (EC) No 1209/98 on the sale, at prices fixed in advance, of beef held by the United Kingdom to the armed forces
 Type: Regulation
 Subject Matter: defence;  animal product;  trade policy;  prices;  marketing;  Europe
 Date Published: nan

 Avis juridique important|31999R1451Commission Regulation (EC) No 1451/1999 of 1 July 1999 amending Regulation (EC) No 1209/98 on the sale, at prices fixed in advance, of beef held by the United Kingdom to the armed forces Official Journal L 167 , 02/07/1999 P. 0015 - 0016COMMISSION REGULATION (EC) No 1451/1999of 1 July 1999amending Regulation (EC) No 1209/98 on the sale, at prices fixed in advance, of beef held by the United Kingdom to the armed forcesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1633/98(2), and in particular Article 7(3) thereof,(1) Whereas Commission Regulation (EC) No 1209/98(3) as amended by Regulation (EC) No 2515/98(4) provides for a sale of intervention stocks held by the United Kingdom; whereas the quantities and prices stated in that Regulation should be amended to take account of the stocks already sold;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 1209/98 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 24.(2) OJ L 210, 28.7.1998, p. 17.(3) OJ L 166, 11.6.1998, p. 39.(4) OJ L 314, 24.11.1998, p. 3.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA"ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>"